Citation Nr: 1201078	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-29 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for diabetes mellitus

3.  Entitlement to a rating in excess of 10 percent, effective prior to February 19, 2008, and a rating in excess of 30 percent, effective from February 19, 2008, for bilateral pes planus.  

4.  Entitlement to a rating in excess of 10 percent for recurrent tibia fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 20010, the Board denied the Veteran's claims for various disorders, to include those as listed on the title page of this decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a June 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision, as to the issues currently on appeal, was vacated and the Veteran's claims were remanded to the Board.  The Order called for the claims to be remanded so that an attempt could be made to obtain additional records from the Social Security Administration (SSA) and because adequate reasons and bases were not provided as to those claims regarding entitlement to service connection for asthma and diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board has determined that additional substantive development is necessary prior to appellate review of the claims for service connection for asthma and diabetes mellitus and for increased ratings for service-connected bilateral pes planus and recurrent tibia fractures.  See 38 C.F.R. § 19.9 (2011).

The Veteran contends that he has asthma and diabetes mellitus of service origin.  He also argues that increased ratings are warranted for his service-connected bilateral pes planus and recurrent tibia fractures.  

Regarding his claim for service connection for asthma, the record reflects that the Veteran testified in January 2010 that his breathing problems started at Fort Drum in approximately 1999, when he reportedly was gasping for air and wheezing.  He indicated he saw doctors in service, but that they did not make any specific diagnosis.  He claimed that throughout service and still to this day, he woke up at night gasping.  He further testified he saw a VA physician for his breathing problems, but indicated that a specific diagnosis had not been made, even though he continued to have problems with shortness of breath, gasping for air at night, and wheezing.  He reported he had asked his doctors if he had asthma, and was told he did not, and he had not been given any medication to treat his symptoms.  In this case, the competent evidence of record does not show that the Veteran has a diagnosis of asthma.  Service treatment records (STRs) show that the Veteran reported sleeping problems due to panic attacks, but STRs are negative for any report of or finding of asthma, and the VA examination in August 2004 showed that lungs were clear to auscultation and percussion.  A March 2007 VA treatment record showed that the Veteran was seen for unrelated complaints, and on a preliminary review of systems he denied any difficulty breathing and had no wheezing.  Also of record are two statements as provided by fellow serviceman (received in September 2007) attesting to the fact that the Veteran suffered from asthma attacks during service.  

The Veteran continues to assert that he has breathing problems due to asthma.  The Board concludes that an examination addressing whether this condition is present, and, if so, its etiology/date of onset would be beneficial.  

As to the Veteran's claim that service connection is warranted for diabetes mellitus, it is the Veteran's primary assertion that various "lumps" were noted on his body during service.  At that time, he was told the lumps were his lymph nodes, but that a VA physician told him in 2007 that his "lumps" were a sign of diabetes.  

Review of the STRs reflects that on an examination in April 2004 for Medical Evaluation Proceedings, the Veteran was found to have a few lipomas, in the upper arm, right forearm, abdominal wall, and left hip.  On a VA examination in August 2004, the Veteran was found to have multiple lipomas on the upper extremities, back, and flanks.  Following separation from service, the first indication of diabetes mellitus was in the Veteran's VA treatment records which show a diagnosis of diabetes mellitus in 2007.  Specifically, in March 2007, the Veteran reported he wanted to discuss some changes that had been occurring with him, including weight loss of 40 pounds in the past several months, increase in thirst and frequency of urinating, and tingling in the fingers of both hands.  The next day he was seen and the assessment was rule out diabetes mellitus.  After laboratory tests were reviewed, a diagnosis of diabetes mellitus, type 2, was made and he was started on insulin in March 2007.  In July 2007, the Veteran's wife submitted a statement describing the impact of his diabetes on his life.  Subsequent VA treatment records show the Veteran had ongoing treatment for his diabetes mellitus.

In a September 2007 statement by a friend of the Veteran, it was reported that Veteran had also had vision problems since service.  It is noted that VA records show complaints of blurred vision associated with the Veteran's diabetes (see e.g., VA records dated in June 2007).  As to this issue, it is also concluded that additional evaluation is necessary.  

Finally, relevant to each of the claims on appeal, it is noted that at the 2010 hearing, the Veteran testified that he had been awarded Social Security Administration (SSA) benefits in 2009.  (See hrg. tr. at pg 17-19.)  VA has a duty to obtain SSA records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002 & Supp. 2011); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The medical and legal documents pertaining to this grant of benefits have not been associated with the claims folder, and no attempt appears to have been made to procure them.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Because the record indicates that the Veteran has applied for, and indeed has been granted, benefits from the SSA, the Board finds that his appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents.  38 C.F.R. § 3.159(c)(2) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the SSA decision awarding benefits to the Veteran-as well as the medical records used in support of that determination. All such available documents should be associated with the claims folder.  If no such documents are available, that fact should also be noted in the file, along with documentation of all efforts to obtain the records.  

2.  Procure and associate with the claims folder, copies of previously unobtained private or VA records of treatment for asthma, diabetes mellitus, pes planus, or recurrent tibia fractures.  

3.  Then, schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any diagnosed respiratory condition, to include asthma.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

For any respiratory disability diagnosed (to include asthma), the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  A complete rationale for any opinion rendered must be provided.  The examiner should specifically discuss lay statements of gasping for air and wheezing during service.

4.  Following completion of the development requested in paragraphs 1 and 2, above, schedule a VA examination to determine the nature, extent, and etiology of diabetes mellitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  A complete rationale for any opinion rendered must be provided.  The examiner should specifically discuss the Veteran's assertion that he has been told that lumps noted on his body during service were a sign of diabetes.

5.  Following completion of the above, adjudicate the issues of entitlement to service connection for asthma and diabetes mellitus.  Also adjudicate the issues of entitlement to a rating in excess of 10 percent, effective prior to February 19, 2008, and a rating in excess of 30 percent, effective from February 19, 2008, for bilateral pes planus and entitlement to a rating in excess of 10 percent for recurrent tibia fractures.  If any decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until he is notified by the RO; however, he is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

						(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

